Broyles, C. J.
Under the ruling of the Supreme Court in this case (161 Ga. —, 130 S. E. 568), the trial court erred in admitting evidence as complained of in the bill of exceptions, and, under the facts of the ease, the verdict and judgment in favor of the defendant were contrary to law and the legal evidence. In compliance with this ruling it is ordered that the former judgment of this court (33 Ga. App. 122) be vacated, and the judgment below is

Reversed.


Luke and Bloodworth, JJ., concur.

Little, Powell, Smith & Goldstein, William Matthews, for plaintiff. McDaniel & Neely, for defendant.